 8:20-cv-00140-RGK-PRSE Doc # 29 Filed: 02/03/21 Page 1 of 1 - Page ID # 104




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL D. ELLIS,                                           8:20CV140

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

GRAHM, et al.,

                    Defendants.


       This matter is before the court for case management. On February 2, 2021,
the court entered a Memorandum and Order (Filing No. 28) authorizing service of
process. The Marshals Service has informed the court that there are multiple DCCC
officers named Myers and Patlan (“Paitlan” as identified by Plaintiff), and it cannot
readily be determined which officers were involved in the events alleged in the
Second Amended Complaint.

       IT IS THEREFORE ORDERED that the Marshals Service shall provide the
Clerk of the Court with the full names and addresses of all individuals it has
identified as potential matches for the five named Defendants, and the Clerk of the
Court shall prepare a sufficient number of summonses, USM-285 forms, and other
papers for service on such individuals in accordance with the court’s February 2,
2021 Memorandum and Order (Filing No. 28).

      Dated this 3rd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
